Opinion by
Mb. Justice Williams,
The doctrine that one who accepts a benefit under a will is *447estopped from asserting a claim repugnant to its provisions is founded on equitable considerations, and has been recognized and applied in this state in many cases, beginning with Stump and Others v. Findlay and Others, 2 Rawle, 168; and extending to Zimmerman v. Lebo, 151 Pa. 345, and Cummings’s Appeal, 153 Pa. 397. The appellant’s counsel contends with great earnestness that this is a proper case for the application of that doctrine; and, if he is right in this position, we quite agree with his conclusions that there should be no recovery in this action. But upon the face of the will alone, the facts that call for the application of the doctrine of equitable election do not appear. If the testator had devised the island by name or other mode of description, so that his intention to treat it as his own and dispose of it as a part of his testamentary scheme had appeared upon the face of the instrument, the appellant’s position would have been an unanswerable one. The fact is, however, that no mention of the island as such is made in the will. If it passes to the residuary legatees, it is by virtue of general words referring to all his estate, real and personal, which he had not specifically appropriated to particular legatees. Such general words would pass the title to the island, if the testator held it, and it would pass just such a title as the testator actually held. Whether that title was a fee simple, or a naked legal title held as trustee, or pledgee, or mortgagee, is a question upon which the testator has not spoken. If involved in doubt it must be settled in a legal manner. When the extent of the title is settled the extent of the interest acquired by the residuary legatees is ascertained. Until such ascertainment the legal presumption must prevail; and the law will presume that the testator intended to do what he had a right to do, and to vest in his legatee just such a title as he himself held: Miller v. Springer, 70 Pa. 269. Parol evidence is not admissible to contradict this presumption or to establish that the testator in fact intended to do that which he had no legal right to do. In this case we have no such evidence. The question depends on the face of the will, in which nothing appears to throw light upon the views entertained by the testator in respect to the extent of his title to the island. The legal presumption must therefore prevail. This leaves the question of the nature and extent of the title held by the testator to be determined by the *448courts; and when that question is settled the residuary legatees will not be defeated or disappointed in the legal sense of that word, but they will receive just such a title to the island as the testator held, and as the law presumes he intended to transmit to them.
It is evident therefore that this case is not one in which the doctrine of equitable election can be successfully invoked. The question of fact on which this case turned was over the effect of the deed made by the plaintiff to his father in 1866. This question was carefully submitted to the jury by the learned judge of the court below upon evidence that, if credited by them, was sufficient to sustain their verdict.
We have examined the other errors assigned but find no sufficient reason for disturbing this verdict. The judgment is therefore affirmed.